Case 16-33343        Doc 50     Filed 02/05/19     Entered 02/05/19 09:46:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-33343
         Frank Greco
         Susan Greco
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/19/2016.

         2) The plan was confirmed on 01/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/25/2017, 03/23/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/29/2017, 02/16/2018, 10/04/2018.

         5) The case was dismissed on 11/30/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,094.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-33343       Doc 50     Filed 02/05/19    Entered 02/05/19 09:46:51                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $21,579.12
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $21,579.12


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,900.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,168.69
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,068.69

 Attorney fees paid and disclosed by debtor:               $100.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP              Unsecured      3,904.00       3,904.77         3,904.77        130.80        0.00
 BECKET & LEE LLP              Unsecured      1,854.00       1,854.36         1,854.36          62.12       0.00
 BMO HARRIS BANK NA            Unsecured            NA       4,248.93         4,248.93        142.33        0.00
 CAPITAL ONE BANK USA          Unsecured      3,498.00       3,498.48         3,498.48        117.19        0.00
 COUNTRY DOOR                  Unsecured         923.00        923.36           923.36          17.10       0.00
 ECMC                          Unsecured     26,233.00     33,011.90        33,011.90       1,105.81        0.00
 INTERNAL REVENUE SERVICE      Unsecured     72,174.88     72,541.91        72,541.91       2,429.97        0.00
 INTERNAL REVENUE SERVICE      Priority       5,188.33       1,870.37         1,870.37      1,870.37        0.00
 INTERNAL REVENUE SERVICE      Secured        5,094.00       5,094.00         5,094.00      1,824.24     256.07
 JEFFERSON CAPITAL SYSTEMS     Unsecured         465.00        465.10           465.10          15.58       0.00
 LVNV FUNDING                  Unsecured      2,481.00       2,481.26         2,481.26          83.11       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      3,610.00       3,695.37         3,695.37        123.78        0.00
 MONROE & MAIN                 Unsecured      1,396.00       1,396.67         1,396.67          46.78       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,722.00       1,721.51         1,721.51          57.66       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,388.00       1,388.36         1,388.36          46.51       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,156.00       1,156.00         1,156.00          38.72       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         497.00        496.68           496.68          16.63       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         652.00        652.30           652.30          16.97       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         729.00        714.15           714.15          18.57       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,084.00       1,083.81         1,083.81          36.30       0.00
 SANTANDER CONSUMER USA DBA C Secured        18,123.87     18,123.87        18,123.87       6,528.12     796.14
 CHASE BP PRVT LBL             Unsecured      1,910.00            NA               NA            0.00       0.00
 ATG CREDIT/WINFIELD RADIOLOGY Unsecured         466.00           NA               NA            0.00       0.00
 KINUM                         Unsecured         586.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT/CENTRAL DUP Unsecured       2,055.00            NA               NA            0.00       0.00
 PORTFOLIO RECOVERY/WORLD FINA Unsecured         860.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-33343     Doc 50     Filed 02/05/19    Entered 02/05/19 09:46:51                Desc         Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal       Int.
 Name                            Class   Scheduled        Asserted      Allowed         Paid          Paid
 STATE COLLECTION SERVICE    Unsecured         544.00          551.62        551.62          18.47        0.00
 STATE COLLECTION SERVICE    Unsecured         608.00          614.93        614.93          15.99        0.00
 STATE COLLECTION SERVICE    Unsecured            NA            29.19         29.19           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured         174.00          177.29        177.29           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured          92.00           94.01         94.01           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured         192.00          194.35        194.35           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured          53.00           53.51         53.51           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured          68.00           70.03         70.03           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured         222.00          226.05        226.05           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured         425.00          429.79        429.79           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured            NA           136.50        136.50           0.00        0.00
 STATE COLLECTION SERVICE    Unsecured         609.00          616.32        616.32          16.03        0.00
 STATE COLLECTION SERVICE    Unsecured         206.00          209.58        209.58           0.00        0.00
 WELLS FARGO HOME MORTGAGE   Secured       16,150.29           679.07        679.07        679.07         0.00
 WELLS FARGO HOME MORTGAGE   Secured             0.00            0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                 $0.00                 $0.00
       Mortgage Arrearage                              $679.07               $679.07                 $0.00
       Debt Secured by Vehicle                      $18,123.87             $6,528.12               $796.14
       All Other Secured                             $5,094.00             $1,824.24               $256.07
 TOTAL SECURED:                                     $23,896.94             $9,031.43             $1,052.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                  $0.00
        Domestic Support Ongoing                            $0.00              $0.00                  $0.00
        All Other Priority                              $1,870.37          $1,870.37                  $0.00
 TOTAL PRIORITY:                                        $1,870.37          $1,870.37                  $0.00

 GENERAL UNSECURED PAYMENTS:                       $138,638.09             $4,556.42                  $0.00


 Disbursements:

       Expenses of Administration                           $5,068.69
       Disbursements to Creditors                          $16,510.43

 TOTAL DISBURSEMENTS :                                                                      $21,579.12




UST Form 101-13-FR-S (9/1/2009)
Case 16-33343        Doc 50      Filed 02/05/19     Entered 02/05/19 09:46:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
